Citation Nr: 0942985	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO denied entitlement to 
service connection for a low back disability.  The Veteran's 
claims file was subsequently transferred to the RO in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The Veteran's service treatment records reveal that in May 
1990 he reported having a history of lower back pain and was 
diagnosed as having a left lower back muscle strain.  The 
Veteran has been diagnosed as having various low back 
disabilities, currently.  For example, an April 2007 VA MRI 
report reveals that the Veteran had multilevel disc 
herniation.  

The Veteran was afforded a VA examination for a low back 
disability in August 2006 and was diagnosed as having a 
chronic thoracolumbar strain.  The physician who conducted 
the examination provided an opinion as to whether a 
relationship existed between the Veteran's low back 
disability and his service connected right knee disability.  
However, the examiner did not provide an opinion with respect 
to whether the Veteran's low back disability was directly 
related to service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Veteran's private medical records also reveal that in 
addition to his in-service back strain, he sustained post-
service back injuries.  A March 2004 treatment report from 
U.S. Healthworks Medical Group indicates that the Veteran 
sustained a lumbar strain while unloading containers at work.  
Furthermore, Dr. Beeson's May 2004 treatment report reveals 
that the Veteran also sustained a lumbar strain in a motor 
vehicle accident. 

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

An opinion is needed as to whether a direct relationship 
existed between the Veteran's low back disability and 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current low back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current low back disability is 
related to the Veteran's in-service back 
injury.  The examiner must provide a 
rationale for each opinion.  In 
formulating the above-requested opinion, 
the examiner should comment on the 
significance, if any, of the post-service 
back injuries and the in-service findings 
of back disability. 

The examiner is advised that the Veteran 
is competent to report his back symptoms 
and history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

